DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/19/2020 and 11/30/2020 have been entered.

Disposition of Claims
Claims 1 and 4-18 were pending.  Claims 2-3 have been cancelled.  Amendments to claims 1 and 4-15 are acknowledged and entered.  Claims 1 and 4-18 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190060447 A1, Published 02/28/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/19/2020 regarding the previous Office action dated 05/19/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 11/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,166,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 4-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunogenic compositions which comprise an antigen and IL-21, does not reasonably provide enablement for vaccine compositions which comprise any antigen and IL-21, is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claims 1 and 4-11, and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims and applicant arguments. 



Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 4-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,166,288, has been withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘288 patent.    

Allowable Subject Matter
Claims 1 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: SEQ ID NO:3 (nucleic acid) and SEQ ID NO:4 (amino acid sequence translated from SEQ ID NO:3) provide for the nucleic acid and amino acid sequences of the instant invention, which appear to be IL-21 fused to an IgE leader sequence (about the first 19 amino acids are those of IgE leader sequence.)   Using interleukins (IL) as adjuvants in immunogenic compositions was known in the art, as was removing the heterologous signal sequence of said IL and replacing it with the leader sequence of IgE to increase solubility.  It was also known to codon-optimize said sequences to increase expression in the inoculated host (See e.g. US20120213815A1).  The use of IL-21 as an adjuvanting material in immunogenic compositions was also known in the art (See e.g. US20110002882A1).  IL-21 and IL-15 are similar cytokines in that both use the common receptor gamma-chain for regulating CD8+ T cell responses to antigen (See e.g. Moroz A, et. al. J Immunol. 2004 Jul 15;173(2):900-9.)  IL-21 is also known to be a potent adjuvanting cytokine when delivered with antigens, such as viral antigens (See e.g. Feng C, et. al. Viral Immunol. 2012 Apr;25(2):131-40; Dou J, et. al. Immunol Invest. 2008;37(2):113-27.)
Using free codon optimization tools that either codon optimize the known nucleotide sequence of human IL-21 or mouse IL-21, or codon optimize by back-translation of the known protein sequences of human IL-21 or mouse IL-21, it does not appear to be readily apparent how one of skill in the art would find arriving at the sequence of SEQ ID NO:3 obvious.  MPEP §2144.09(III) also notes that due to the degeneracy of the genetic code, it is not readily obvious to back translate and arrive at a nucleotide sequence from a protein sequence.  Therefore, while it was known in the art to use cytokines, specifically cytokines like IL-15 and IL-21 that use the common receptor gamma-chain for regulating CD8+ T cell .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1 and 4-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648